NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
 Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
 opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
 prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
 official text of the opinion.


In the Supreme Court of Georgia



                                                   Decided: June 22, 2022


                          S22A0254. BYRD v. THE STATE.


       WARREN, Justice.

       After a jury trial, Andre Juvell Byrd was convicted of malice

murder and other crimes in connection with the shooting death of

David McReynolds. 1 On appeal, Byrd contends only that the trial

court erred by granting the State’s challenge to his peremptory



       1On January 11, 2013, a Fulton County grand jury indicted Byrd,
Dedrick Hale, and Quinterious Hogans for malice murder, felony murder
predicated on aggravated assault, felony murder predicated on criminal
attempt to commit armed robbery, aggravated assault, criminal attempt to
commit armed robbery, and possession of a firearm during the commission of
a felony. Byrd was tried separately from August 4 to 7, 2015, and the jury
found him guilty on all six counts. The trial court sentenced Byrd to serve life
in prison for malice murder, a suspended concurrent term of ten years for
attempted armed robbery, and a consecutive term of five years for the firearm
offense. The felony murder counts were vacated by operation of law, and the
aggravated assault count merged for sentencing purposes. Through trial
counsel, Byrd filed a timely motion for new trial, which was amended through
new counsel. After a hearing, the trial court denied Byrd’s amended motion on
August 6, 2021. Byrd filed a notice of appeal on August 17, 2021, which he
amended on September 23, 2021. The case was docketed in this Court to the
term beginning in December 2021 and orally argued on February 17, 2022.
strikes of three prospective jurors and by reseating those jurors. We

affirm the judgment of the trial court.

     1. The evidence presented at Byrd’s trial showed the following.

McReynolds, a disabled veteran well known in the Grant Park

community, left a local corner store after buying lottery tickets.

Byrd, Dedrick Hale, and Quinterious Hogans followed McReynolds

and, when McReynolds was alone, demanded that he hand over any

money he had. When one of the men thought McReynolds took too

long to hand over the money, he shot McReynolds in the chest with

a .38-caliber pistol. The three men fled the scene, and McReynolds

died before paramedics arrived.

     Surveillance video footage of Byrd following McReynolds from

the corner store—which was also corroborated by eyewitness

testimony—led to Byrd’s arrest. The same eyewitness identified

Byrd in a lineup as one member of the group of men who shot

McReynolds,    and   Byrd   ultimately incriminated     himself   by

recounting the events surrounding McReynolds’s murder to a

detective in a custodial interview in which Byrd sought to cast blame

                                  2
on his co-indictees.

      2. During jury selection for Byrd’s trial, he exercised seven of

his eight peremptory strikes against white jurors, including strikes

against Jurors 3, 5, 19, and 24. The State objected to Byrd’s use of

peremptory strikes under Georgia v. McCollum, 505 U.S. 42 (112

SCt 2348, 120 LE2d 33) (1992). The trial court ultimately agreed

with the State as to four of Byrd’s peremptory strikes and reseated

Jurors 5, 19, and 24.2 Byrd’s sole enumeration of error on appeal is

that the trial court’s rejection of three of his peremptory challenges

and its reseating of those jurors did not comply with McCollum. As

explained below, we conclude that the trial court conducted all three

prongs of the McCollum test before reseating Jurors 5, 19, and 24.

      (a)   In McCollum, “the test announced in Batson v. Kentucky,

476 U.S. 79 (106 SCt 1712, 90 LE2d 69) (1986), forbidding

purposeful racial discrimination in the State’s use of peremptory

strikes, was extended to peremptory juror challenges made by


      2 The trial court also reseated Juror 3. Byrd acquiesced to the reseating
of Juror 3 at trial, and he does not challenge the reseating of Juror 3 on appeal.

                                        3
criminal defendants.” Daniels v. State, 306 Ga. 559, 563-564 (832

SE2d 372) (2019). “When the State raises a McCollum objection, the

trial court must engage in a three-step process to determine if the

defendant’s peremptory challenges were used in a racially

discriminatory manner.” Edwards v. State, 301 Ga. 822, 824-825

(804 SE2d 404) (2017).

     First, the State is required to “make a prima facie showing of

racial discrimination.” Allen v. State, 280 Ga. 678, 680 (631 SE2d

699) (2006) (citation and punctuation omitted). Second, “the burden

of production shifts to the proponent of the strike to give a race-

neutral reason for the strike.” Id. At step two, “the proponent of the

strike need only articulate a facially race-neutral reason for the

strike.” Toomer v. State, 292 Ga. 49, 54 (734 SE2d 333) (2012). Step

two “does not demand an explanation that is persuasive, or even

plausible.” Id. (citation omitted). Nor does step two require the race-

neutral explanation to be “case-related” or “specific.” Id. Third, “the

trial court . . . decides whether the opponent of the strike has proven

discriminatory intent.”     Allen, 280 Ga. at 680 (citation and

                                  4
punctuation omitted). At step three, the trial court must “decide

whether the opponent of the strike has proven the proponent’s

discriminatory intent in light of ‘all the circumstances that bear

upon the issue of racial animosity.’” Toomer, 292 Ga. at 55 (quoting

Snyder v. Louisiana, 552 U.S. 472, 478 (128 SCt 1203, 170 LE2d

175) (2008)). Those circumstances may include “an evaluation of the

credibility of the strike’s proponent, which in turn may depend on

the specificity and case-relatedness of the explanation for the strike

given at step two.” Toomer, 292 Ga. at 55. “Although the burden of

production shifts to the defendant if the State makes a prima facie

case, the ultimate burden of persuasion as to discriminatory intent

rests with—and never shifts from—the State.” Edwards, 301 Ga. at

825.    “In reviewing a trial court’s McCollum ruling, we afford

deference to the trial court’s findings and affirm them unless they

are clearly erroneous.” Dunn v. State, 304 Ga. 647, 649 (821 SE2d

354) (2018) (citation and punctuation omitted).

       (b)   The background relevant to jury selection at trial is as

follows. After Byrd used seven of his eight peremptory strikes on

                                   5
white jurors and the State objected under McCollum, the trial court

found that the State made a prima facie case of racial

discrimination. 3 Byrd’s counsel responded that he would “give [the

trial court] . . . race neutral reasons” for exercising his peremptory

strikes. Counsel asserted that Juror 5 had been a robbery victim and

had previously served as a juror in a criminal burglary case. Counsel

asserted that Juror 19 was “a lawyer at King and Spalding which is

a large law firm” that “potentially tends to go right of center,” and

contended that Juror 19 would thus “lean conservative.” When the

trial court responded that Juror 19 was “a director of recruiting,



      3 Byrd used 87.5% of his peremptory strikes (7 of 8) on white prospective
jurors, and 1 of his 8 peremptory strikes on a black juror. When the State raised
its McCollum objection, the parties agreed that, before any peremptory strikes
were exercised, there were 19 white prospective jurors, 9 black jurors, 1 juror
who identified as Hispanic, and 1 juror who self-identified as “other.” The voir
dire transcript evinces much confusion about whether to also include 3
alternate prospective jurors in calculations about the percentage of each race
represented in the pool of potential jurors. Nonetheless, the transcript shows
that the parties and the trial judge discussed the race of the jurors Byrd struck
via peremptory strike and the overall racial makeup of the jury pool, and that
the trial court concluded that the State made a prima facie case of racial
discrimination under step one of the McCollum framework. Byrd does not
challenge on appeal the trial court’s step-one finding, which, given our
conclusions regarding step two of the McCollum analysis below, is moot in any
event. See Johnson v. State, 302 Ga. 774, 779 (809 SE2d 769) (2018).

                                       6
which is different,” counsel responded: “Big law firm.”                  Finally,

counsel explained that Juror 24 was a dentist and a small business

owner, and contended that “being self-employed, a dentist, tends to

be more conservative, tends to lean more toward the state.”4 Byrd’s

counsel then concluded, “those are my race neutral reasons.”

      The prosecutor first responded by stating that “none of these

jurors were really even asked questions by the defense.” He further

responded that just “because someone’s been a juror before on a case

and reached a verdict” when “we don’t even know what that verdict

was” is not “a legitimate reason to strike somebody”; read in context,

this appears to have applied to both Juror 3 (whose re-seating is not

challenged on appeal) and Juror 5. The prosecutor then expressed

the “most concern” with the assertion that “Juror . . . 24 is a dentist

and they tend to be conservative,” arguing that counsel’s stated

reason for the strike amounted to “characterizing and stereotyping

that person based on characteristics that are apparent from the


      4  Byrd’s trial counsel also offered race-neutral reasons for striking Jurors
3, 7, 9, 13, and 32. The trial court accepted the reasons for striking Jurors 7,
9, 13, and 32, and those jurors were not reseated.
                                        7
juror” and “that’s an impermissible purpose to strike somebody.”

Byrd’s counsel stated that his reason for striking Juror 24 was race-

neutral because “dentists are not a particular protected class nor are

small business owners,” that striking Juror 24 based on his

occupation would “not [be] based on race,” and that the trial court

does “not go behind the explanations as long as the attorney gives a

race neutral basis.”

     After some additional discussion about jurors who were not

reseated or whose reseating is not challenged on appeal, the trial

court said:

     Well, I’m trying to wade my way through this. This is
     never clear, but I’m analyzing your – looking at your race
     neutral – your – what you’re claiming to be race neutral.
     And out of the seven, I find just looking at them all – and
     that’s another way that I understand I can do this – and
     I find that four of them I don’t find them to be race
     neutral. I don’t find you to have a reason that’s related to
     the case. And I can’t imagine that you had any other basis
     for them based upon review of my notes and all and then
     what you stated as your reasons.

The trial court then stated that “out of your seven strikes, I’ve got

four that I don’t accept your race neutral reasons for” and “three that


                                  8
I do accept your race neutral reason for.” Specifically, the court

rejected the race-neutral reasons Byrd’s counsel offered for striking

Jurors 3, 5, 19, and 24.

      The trial court continued:

      All I can do is go over my notes . . . and what I have in my
      classes and everything else. And one of the things is . . .
      it’s got to relate to the case to be tried. It’s got to be
      legitimate. It’s got to be clear and reasonably specific and
      evaluated in the light of other explanations. So what I do
      is once I find a prima facie case, I have to look at if there’s
      some sort of pattern there. And the only way that I can
      try to rationally start looking at a pattern is kind of start
      seeing, you know, what I accept. I accept your race neutral
      on some of these folks. But on other folks, I don’t think
      there is a race neutral reason. You can give any reason.
      And so I’m supposed to look at this and try to divine
      whether you’re trying . . . whether you had a legitimate
      reason or perhaps it was more the race than otherwise.

      (c)   On appeal, Byrd argues that the trial court erred because

it did not perform a correct step-two analysis under McCollum and

never performed a step-three analysis before concluding that Jurors

5, 19, and 24 were improperly stricken and reseating them. 5


      5 Byrd does not meaningfully challenge the trial court’s finding that his
counsel acted with discriminatory intent in striking Jurors 5, 19, and 24—a
factual and credibility finding that is generally afforded great deference on

                                      9
Specifically, Byrd argues that “the trial judge both remained in, and

misunderstood,” step two of McCollum, and that the court never

moved to step three—implicitly or otherwise—because it evaluated

counsel’s race-neutral reasons using considerations (such as case-

relatedness,     legitimacy,     clarity,   and    specificity)    that    Byrd

characterizes as “quintessential” step-two factors.

      To be sure, neither Byrd, nor the State, nor the trial court

expressly indicated when the analysis progressed from step two to

step three. However, “we do not look merely at the nomenclature

used during a colloquy, but at the totality of the discussion,

including the court’s inquiry.          We do [not] read statements in

isolation; we read them in context.” Hogan v. State, 308 Ga. 155,

160 (839 SE2d 651) (2020) (citation and punctuation omitted). So

viewed, the record shows that the trial court considered the correct


appeal. See Rose v. State, 287 Ga. 238, 241 (695 SE2d 261) (2010) (explaining
that the trial court still “must ultimately decide the credibility of such [an]
explanation”) (emphasis in original; citation and punctuation omitted).
Indeed, Byrd contends that the trial court’s “use of an incorrect legal standard”
and its failure to properly conduct the McCollum inquiry was a “purely legal
error” that should be reviewed de novo and that “requires reversal of [his]
convictions.” Byrd appears to disavow any claim on appeal that would employ
a “clearly erroneous” standard of review.
                                       10
standard at McCollum step two, and that it also engaged in a step-

three analysis.

      With respect to step two, Byrd argues that the trial court

applied the wrong standard because it mentioned looking for

“patterns” of wrongful strikes and suggested that race-neutral

reasons needed to be “relate[d] to the case,” “legitimate,” and “clear

and       reasonably   specific   and        evaluated   in   light   of   other

explanations.” According to Byrd, any consideration of a “pattern”

of strikes relates to step one and not step two. And the “relate[d] to

the case,” “legitimate,” and “clear and reasonably specific”

considerations are found in cases that Byrd says Toomer overruled.

See Toomer, 292 Ga. at 54.6 In short, Byrd contends that the trial


      6 Byrd mischaracterizes Toomer’s effect on those cases, which include
Veasey v. State, 311 Ga. App. 762, 766 n.11 (717 SE2d 284) (2011) (holding that
a step-two explanation must be not only race-neutral but also concrete,
tangible, case-related, and neutrally applied); Parker v. State, 219 Ga. App.
361, 364 (476 SE2d 252) (1996) (same); Blair v. State, 267 Ga. 166, 166 (476
SE2d 263) (1996) (providing that a step-two race-neutral explanation must be
case-related and specific); and Turner v. State, 267 Ga. 149 (476 SE2d 252)
(1996) (same). Rather than wholly overruling those cases, Toomer disapproved
them to the extent they suggested that a proponent of a peremptory strike is
required to offer an explanation for the strike beyond an explanation that is
facially race-neutral. We further held in Toomer that although these

                                        11
court was “unfamiliar with . . . and misapplied[] the governing law”

at step two, including because the court “made remarks going well

past the question of race-neutrality,” and contends that error

requires reversal.

     But the voir dire transcript undermines Byrd’s claim, because

it shows that after the trial court found that the State had made a

prima facie case of racial discrimination, the burden of production

shifted to Byrd “to give a race-neutral reason for [each] strike,”

Allen, 280 Ga. at 680; that Byrd’s counsel told the trial court, “I will

give you my race neutral reasons”; and that counsel offered race-

neutral reasons to support the peremptory strikes he had made,

including for Jurors 5, 19, and 24. As recounted above, those reasons

included assertions that those three jurors had, among other things,

previously served as a juror, worked at a large law firm that counsel

characterized as “potentially . . . right of center,” and owned a small

business, which counsel characterized as “tend[ing] to be more



considerations are not required by step two, they may be considered as part of
the trial court’s inquiry at step three. See Toomer, 292 Ga. at 54.
                                     12
conservative.” Especially given that step two requires only that the

“explanation for the strike . . . be facially race-neutral,” Toomer, 292

Ga. at 54, we conclude that the record shows that the trial court

allowed Byrd to meet his burden of production at step two, and that

Byrd did so. With respect to Byrd’s argument that the trial court

failed to move to or engage in a step-three analysis, Byrd contends

that his argument is not that “the court failed clearly to announce

its progress from step to step,” but instead that “the record reveals

no inquiry into intentional discrimination at all”—especially with

respect to Jurors 5, 19, and 24.

     But the voir dire transcript again shows otherwise. Indeed, the

record contains multiple indications that the trial court engaged in

a step-three analysis and “evaluat[ed] the credibility of the strike’s

proponent.” Toomer, 292 Ga. at 55. To begin, the trial court allowed

the State to respond to Byrd’s proffered race-neutral reasons and

listened to—and at times participated in—an exchange between the

parties about the McCollum challenges to the relevant jurors. See

Hogan, 308 Ga. at 160 (holding that even where a trial court initially

                                   13
prevented the prosecutor from responding to a defendant’s proffered

race-neutral reasons, and concluded at that time that “a number of

the proffered explanations are proxies for race,” but later “requested

a response from the prosecutor,” the court “implicitly indicat[ed] it

was moving to step three”). See also Dunn, 304 Ga. at 651 (“Viewed

in context, it is apparent that the trial court . . . moved beyond the

step two determination of neutrality, heard the prosecutor’s and

defense counsel’s arguments with regard to [the proponent’s]

explanation, and concluded that the explanation was pretextual and

made with discriminatory intent.”). Regarding Juror 5, whom Byrd

said he struck because he previously served on a jury, the State

suggested that the strike was pretextual because “none of these

jurors were really even asked questions by the defense,” and that

“just because someone’s been a juror before on a case and reached a

verdict . . . we don’t even know what that verdict was.” Regarding

Juror 19, whom Byrd said he struck because she worked as a lawyer

at a large law firm that could be considered “right of center,” the

trial court interrupted counsel’s explanation to clarify that the juror

                                  14
was the “director of recruiting, which is different.” And regarding

Juror 24, whom Byrd struck for being a dentist and a small-business

owner, and whom counsel characterized as “tends to be more

conservative, tends to lean more towards the State,” the prosecutor

argued that Byrd’s reason was impermissible “stereotyping . . .

based on characteristics that are apparent from the juror,” implying

that the real reason for the strike was based on race.

     The transcript shows that the trial court considered the race-

neutral reasons counsel offered, considered the arguments that

followed, and acknowledged that it was “supposed to look at this and

try to divine whether [Byrd] . . . had a legitimate reason or perhaps

it was more the race than otherwise.” In other words, the trial court

expressed that in evaluating Byrd’s race-neutral reasons for striking

jurors, it was authorized to consider whether those reasons were

merely pretextual. In doing so, the trial court considered whether

the reasons Byrd provided were credible “in light of all the

circumstances that bear upon the issue of racial animosity.”

Toomer, 292 Ga. at 55 (citation and punctuation omitted).

                                 15
     The record shows that is what the trial court in fact concluded

with respect to Jurors 5, 19, and 24. A number of findings support

that conclusion. For example, the trial court specifically pointed out

(much like the State did earlier in voir dire) that Byrd’s counsel did

not question the prospective jurors, which can support an inference

of purposeful discrimination. See Hogan, 308 Ga. at 164.

Additionally, the trial court expressed its belief that Byrd’s counsel

did not provide a reason for the peremptory strikes “related to the

case,” which—as we explained above in footnote 6—is a factor that

we have said courts may consider as part of step three. See Toomer,

292 Ga. at 55 (explaining that specificity and case-relatedness are

not required to be considered at step two, but may be considered as

part of a step-three analysis). Finally, the trial court expressly

stated that it was “analyzing” the race-neutral reasons Byrd offered

and that it “c[ould] n[ot] imagine that [Byrd] had any other basis for

them based upon review of my notes and all and then what you

stated as your reasons.” The court concluded: “I find that four of

[the strikes] I don’t find them to be race neutral.” Although the trial

                                  16
court, after listening to the prosecutor’s responses to Byrd’s race-

neutral reasons, stated at one point that it did not find Byrd’s

counsel’s explanations to be “race neutral”—a term typically

associated with step two—that statement “cannot be read in

isolation and is not dispositive of whether the trial court properly

conducted the McCollum analysis.” Hogan, 308 Ga. at 160-161. See

also Dunn, 304 Ga. at 651 (“The use by the State and the trial court,

as well as defense counsel, of the term ‘race neutral’ in the discussion

of whether Dunn’s stated reason for the strike was pretextual is not

dispositive.”).

     We therefore conclude that, based on Byrd’s arguments on

appeal and the circumstances of this case, and viewing the record as

a whole, the record shows that the trial court allowed Byrd’s counsel

to offer race-neutral reasons for each of his peremptory strikes;

afforded the prosecutor the opportunity to respond to counsel’s race-

neutral reasons for making the challenged strikes; engaged with the

parties and analyzed their arguments; rejected Byrd’s asserted race-

neutral reasons for striking Jurors 5, 19, and 24; and reseated those

                                  17
jurors. We thus conclude that step two was conducted, and that the

trial court implicitly moved to step three and satisfied McCollum’s

three-pronged test. Byrd’s enumeration of error therefore fails.

     Judgment affirmed. All the Justices concur.




                                 18